EXHIBIT 10.34

RESTRICTED SHARE AGREEMENT

UNDER THE

KNOLL INC.

2007 STOCK INCENTIVE PLAN

THIS AGREEMENT is made effective as of the      day of             ,         
(the “Grant Date”), between Knoll, Inc., a Delaware corporation (the “Company”),
and                                  (the “Grantee”). Except as otherwise
specifically provided herein, capitalized terms used herein shall have the
meanings attributed thereto in the Knoll, Inc. 2007 Stock Incentive Plan (the
“Plan”).

WHEREAS, pursuant to the Plan, the Company desires to grant the Grantee
Restricted Shares on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

1. Grant of Restricted Shares. The Company hereby grants to the Grantee
                         Restricted Shares (the “Restricted Shares”) on the
terms and conditions set forth herein. The Restricted Shares granted hereunder
shall be registered in the Grantee’s name, but the certificates evidencing such
Restricted Shares shall be appropriately legended and retained by the Company
during the period prior to the vesting of such shares as set forth in Section 3
hereof (the “Restriction Period”). The Grantee shall execute a stock power, in
blank, with respect to such Restricted Shares and deliver the same to the
Company. The Grantee expressly acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the provisions of this Agreement and the Plan.

2. Non-Transferability. During the Restriction Period, the Grantee may not sell,
transfer, pledge, or otherwise encumber or dispose of the Restricted Shares.

3. Vesting and Lapse of Restrictions; Forfeiture.

(a) Definitions. For purposes of this Agreement, the following capitalized terms
shall have the following meanings:

(i) “Cause” means Cause as defined in any employment agreement between the
Grantee and the Company or any Subsidiary or, in the absence of any such
definition, means (A) the substantial and continued failure of the Grantee to
perform material duties reasonably required of the Grantee by the Company or any
Subsidiary (it being understood that a failure to attain performance objectives
shall not in and of itself be treated as a failure to perform material duties
for purpose of this clause (A)) for a period of not less than thirty
(30) consecutive days, provided notice in writing from the Company is given to
the Grantee specifying in reasonable detail the circumstances constituting such
substantial and continued failure, (B) conduct by the Grantee substantially
disloyal to the Company which conduct is



--------------------------------------------------------------------------------

identified in reasonable detail by notice in writing from the Company and which
conduct, if susceptible of cure, is not cured by the Grantee within 30 days of
the Grantee’s receipt of such notice, (C) any act of fraud, embezzlement or
misappropriation by the Grantee against the Company or any Subsidiary, or
(D) the conviction of the Grantee of a felony or plea by the Grantee of guilty
or “nolo contendre” to the charge of a felony. The definition of “Cause” herein
shall not modify, amend or otherwise affect the definition of “Cause” in any
employment or other agreement with the Company or any Subsidiary.

(ii) “Disability” means Disability as defined in any employment agreement
between the Grantee and the Company or any Subsidiary or, in the absence of any
such definition, means any physical or mental disability or infirmity that
prevents the performance of the Grantee’s duties with the Company or Subsidiary
for a period of (i) ninety (90) consecutive days or (ii) one hundred eighty
(180) non-consecutive days during any twelve (12) month period. The definition
of “Disability” herein shall not modify, amend or otherwise affect the
definition of “Disability” in any employment or other agreement with the Company
or any Subsidiary.

(iii) “Limited Amount” shall have the meaning set forth in Section 3(e)(iii)
below.

(iv) “Material Acquisition or Divestiture” shall mean any acquisition or
divestiture or other business combination not involving a Change in Control,
that has or will result in an increase or decrease in Operating Profits, or
losses, exceeding $3 million in the aggregate. An acquisition will be deemed to
result in an increase in Operating Profits, or losses, exceeding $3 million in
the aggregate if the acquired business’s operating profits, or losses, measured
over the twelve (12) calendar months immediately preceding the date of
acquisition exceeded $3 million. A divestiture will be deemed to result in a
decrease in Operating Profits, or losses, exceeding $3 million if the divested
business’s operating profits, or losses, measured over the twelve (12) calendar
months immediately preceding the divestiture exceeded $3 million.

(v) “OP Determination Date” shall mean the date on which the Committee makes a
final determination of Operating Profits for any fiscal year.

(vi) “Operating Profits” for any fiscal year means the Company’s net operating
income for such fiscal year. The determination of “Operating Profits” shall be
made from the Company’s books and records. Such books and records shall be
maintained in accordance with U.S. generally accepted accounting principles and
the Company’s internal accounting policies and procedures in effect on
December 13, 2004, but consistently applied over each of the fiscal years during
the Restriction Period. For example, if grants of stock options are required or
are elected to be shown as an expense on the Company’s financial statements
during the Restriction Period, such expense shall be excluded from the
determination of Operating Profits because it represents a change in accounting
treatment from that in effect on December 13, 2004. Extraordinary and other
one-time items of income and expense, such as gains on sales of fixed assets,
transactions outside of the ordinary course of business, and restructuring
costs, in each case, arising in connection with a Material Acquisition or
Divestiture shall be excluded from the determination of Operating Profits for
the fiscal year in which the

 

2



--------------------------------------------------------------------------------

extraordinary or one-time item of income or expense occurs. Extraordinary and
one-time items of income and expense, such as gains on sales of fixed assets,
transactions outside of the ordinary course of business (bank refinancings,
IPO/Secondary stock offerings, etc.), and restructuring costs, in each case,
arising other than in connection with a Material Acquisition or Divestiture
shall be excluded from the determination of Operating Profits for the fiscal
year in which the extraordinary or one-time item of income or expense occurs. In
addition, in the event that a Material Acquisition or Divestiture occurs, other
than the divestiture of a business that generated an operating loss in the
twelve (12) months preceding such divestiture, the Operating Profits for the
fiscal year of the transaction (on a pro rata basis) and all subsequent fiscal
(on a full basis) years shall be adjusted to eliminate the impact of the
addition of Operating Profits, or losses, or the divestiture of Operating
Profits resulting from the transaction. The amount of the adjustment shall be
based on the operating profits, or losses, generated by the business acquired or
the operating profits generated by the business divested in the twelve
(12) months immediately preceding such acquisition or divestiture. For example,
the acquisition of an entity that generated $5 million in operating profits in
the 12 months preceding the acquisition shall cause a downward adjustment in
Operating Profits by $5 million for the year of acquisition (on a pro rata
basis) and for all future years (on a full basis). The calculation for Operating
Profits shall be determined without taking into account any accrual or other
provision for amounts earned or payable under this Agreement and all other
Restricted Share Agreements entered into by the Company in 2004 and thereafter.
The Company’s Finance Department shall make an initial determination of
Operating Profits for each fiscal year during the Restriction Period. The
Company’s auditors shall review the Finance Department’s determination. The
Committee shall take into account the Finance Department’s determination and the
Company’s auditors’ report and make the final determination of Operating Profits
as soon as practicable after the end of each fiscal year.

(vii) “Potential Vesting Date” shall mean the Trading Day that is the third
Trading Day immediately following the date that the Company publicly announces
second quarter earnings for any fiscal year.

(viii) “Pro Rata Vested Amount” shall have the meaning set forth in
Section 3(e)(i) below.

(ix) “Qualified Termination” shall mean a termination of employment with the
Company and all Subsidiaries on account of Disability, death or upon a Without
Cause Termination.

(x) “Subsidiary” shall mean an entity that the Company owns, whether directly or
indirectly, greater than fifty percent (50%) of such entity’s capital stock.

(xi) [Deleted]

(xii) “Trading Day” shall mean any day that the New York Stock Exchange is open
for trading.

 

3



--------------------------------------------------------------------------------

(xiii) “Without Cause Termination” shall mean a termination of employment by the
Company or a Subsidiary without Cause.

(b) Cliff Vesting on Fifth Anniversary. Except as otherwise specifically
provided in this Section 3, the vesting of any Restricted Share is contingent on
the Grantee’s continuous employment by the Company or a Subsidiary, from the
Grant Date through the vesting date. The Restriction Period with respect to any
Restricted Share shall commence on the Grant Date and shall lapse as to such
Restricted Share on the date that such share becomes vested pursuant to this
Section 3. Except as otherwise provided in this Section 3 and to the extent such
vesting has not been accelerated pursuant to the achievement of Operating Profit
targets or upon a termination of employment or a Change in Control, as set forth
below, the Restricted Shares shall vest, and the restrictions imposed thereon
shall lapse, on the fifth anniversary of the Grant Date.

(c) Accelerated Vesting on Achievement of Operating Profit Targets. The
Restricted Shares may vest, and the restrictions imposed thereon may lapse,
earlier upon the Company’s achievement of Operating Profits as follows:
(i) one-fifth (1/5) of the Restricted Shares shall vest on the next Potential
Vesting Date following the OP Determination Date for the first fiscal year
(commencing with fiscal 2007) that the Company achieves $141,000,000 in
Operating Profits; (ii) an additional one-fifth (1/5) of the Restricted Shares
shall vest on the next Potential Vesting Date following the OP Determination
Date for the first fiscal year (commencing with fiscal 2007) that the Company
achieves $156,000,000 in Operating Profits; (iii) an additional one-fifth
(1/5) of the Restricted Shares shall vest on the next Potential Vesting Date
following the OP Determination Date for the first fiscal year (commencing with
fiscal 2007) that the Company achieves $171,000,000 in Operating Profits;
(iv) an additional one-fifth (1/5) of the Restricted Shares shall vest on the
next Potential Vesting Date following the OP Determination Date for the first
fiscal year (commencing with fiscal 2007) that the Company achieves $186,000,000
in Operating Profits; (v) an additional one-fifth (1/5) of the Restricted Shares
shall vest on the next Potential Vesting Date following the OP Determination
Date for the first fiscal year (commencing with fiscal 2007) that the Company
achieves $201,000,000 in Operating Profits. Vesting in any one fiscal year shall
be cumulative, such that to the extent that any two or more of the Operating
Profit targets are achieved for the first time in any one fiscal year the
corresponding fraction of the Restricted Shares (two-fifths (2/5) or more, as
applicable) shall vest.

(d) Accelerated Vesting on a Change in Control. Notwithstanding anything herein
to the contrary, in the event that a Change in Control (as defined in Exhibit A
hereto) occurs while the Grantee is employed with the Company or a Subsidiary, a
pro rata portion of the Restricted Shares shall immediately become fully vested
and the restrictions imposed thereon shall lapse on a pro rata basis as follows.
The number of Restricted Shares that shall vest on account of a Change in
Control shall be determined by multiplying all of the Restricted Shares
(including vested and unvested) by a fraction, the numerator of which shall be
the number of full months of employment from the Grant Date through the date of
the Change in Control and the denominator of which shall be 60, and then
subtracting the number of Restricted Shares that had vested prior to the date of
the Change in Control; provided, however, that in no event shall the number
subject to such pro rata vesting be less than zero and in no event shall a

 

4



--------------------------------------------------------------------------------

Change in Control result in forfeiture of any Restricted Shares vested prior to
such Change in Control. To the extent that a Change in Control occurs following
December 31 of a fiscal year in which the Company achieves an Operating Profit
Target for the first time but prior to the next Potential Vesting Date following
the OP Determination Date for such fiscal year, the number of Restricted Shares
subject to vesting on that next Potential Vesting Date following such OP
Determination Date shall be counted as vested prior to such Change in Control
for purposes of determining the number of Restricted Shares subject to pro rata
vesting upon the Change in Control. The date of such pro rata vesting in the
event of a Change in Control shall be the date of such Change in Control.

(e) Accelerated Vesting on Termination of Employment. If the Grantee shall cease
to be employed by the Company and all Subsidiaries by reason of a Qualified
Termination, a pro rata portion of the Restricted Shares shall vest and the
Restriction Period thereon shall lapse on a pro rata basis as follows:

(i) The number of Restricted Shares that shall vest in the event of a Qualified
Termination shall be determined by multiplying all of the Restricted Shares
(including vested and unvested) by a fraction, the numerator of which shall be
the number of full months of employment from the Grant Date through the date of
termination and the denominator of which shall be 60, and then subtracting the
number of Restricted Shares that had vested prior to the date of the Qualified
Termination (the “Pro Rata Vested Amount”); provided, however that in no event
shall the number subject to such pro rata vesting be less than zero and in no
event shall a Qualified Termination result in forfeiture of any Restricted
Shares vested prior to such Qualified Termination. To the extent that a
Qualified Termination occurs following December 31 of a fiscal year in which the
Company achieves an Operating Profit Target for the first time but prior to the
next Potential Vesting Date following the OP Determination Date for such fiscal
year, the number of Restricted Shares subject to vesting on that next Potential
Vesting Date shall be counted as vested prior to such Qualified Termination for
purposes of determining the number of Restricted Shares subject to pro rata
vesting upon such Qualified Termination.

(ii) The date of such pro rata vesting in the event of a Qualified Termination
other than upon a Without Cause Termination shall be the next Potential Vesting
Date immediately following such termination.

(iii) The date of such pro rata vesting in the event of a Without Cause
Termination shall be the next Potential Vesting Date following the OP
Determination Date for the next fiscal year, if any, in which the Company
achieves an Operating Profit target; provided that the pro rata amount vesting
on such date shall be limited to the number of Restricted Shares that would have
become vested had the Grantee remained in the employ of the Company or a
Subsidiary on such Potential Vesting Date (the “Limited Amount”). To the extent
that the Pro Rata Vested Amount relating to a Without Cause Termination does not
fully vest on such next Potential Vesting Date, because the Pro Rata Vested
Amount exceeds the Limited Amount, an additional number of unvested shares of
the Pro Rata Vested Amount shall vest on each next Potential Vesting Date
following the OP Determination Date for each succeeding fiscal year, if any, in
which the Company achieves an Operating Profit target (up to the Limited Amount
for such date) until the Pro Rata Vested Amount becomes fully vested. To the
extent that the Pro

 

5



--------------------------------------------------------------------------------

Rata Vested Amount has not fully vested prior to the fifth anniversary of the
Grant Date, the remaining unvested shares of the Pro Rata Vested Amount shall
become fully vested on such date.

(f) Forfeiture on Termination of Employment. If the Grantee’s employment with
the Company and all Subsidiaries is terminated for any reason, except as
specifically provided in this Section 3(f) and except for those Restricted
Shares that are subject to pro rata vesting upon a Qualified Termination, the
Restricted Shares, to the extent not vested prior to such termination, shall be
immediately forfeited to the Company and the Grantee shall have no further
rights with respect to such shares, but all vested shares shall continue to be
owned by the Grantee. Notwithstanding anything herein to the contrary, to the
extent that Grantee’s employment with the Company and all Subsidiaries is
terminated for any reason following December 31 of a fiscal year in which the
Company achieves an Operating Profit target for the first time but prior to the
next Potential Vesting Date following the OP Determination Date for such fiscal
year, the number of Restricted Shares subject to vesting on that next Potential
Vesting Date shall not be forfeited upon such termination of employment but
rather such Restricted Shares shall vest on such Potential Vesting Date despite
the Grantee’s termination of employment.

(g) Committee Determination. Except as otherwise provided in Section 3, whether
employment has been terminated for the purposes of this Agreement, and the
reasons therefore, shall be determined by the Committee, whose determination
shall be final, binding and conclusive.

4. Delivery of Share Certificates. Upon the vesting of any Restricted Shares
granted hereunder but subject to satisfaction of the federal, state and local
tax withholding requirements set forth below, the stock certificates evidencing
such Restricted Shares shall be delivered promptly to the Grantee. In the case
of the Grantee’s death, such certificates will be delivered to the beneficiary
designated in writing by the Grantee pursuant to a form of designation provided
by the Company, to the Grantee’s legatee or legatees, or to his personal
representatives or distributees, as the case may be.

5. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

6. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, without reference to
the principles of conflicts of law thereof. Each party hereby irrevocably
consents and submits to the personal jurisdiction of and venue in the United
States District Court - District of Delaware and the Delaware State courts, in
any legal action, equitable suit or other proceeding arising out of or related
to this Agreement.

 

6



--------------------------------------------------------------------------------

7. Withholding. The delivery to the Grantee of stock certificates representing
Restricted Shares that have vested shall be subject to the payment by the
Participant to the Company of all federal, state or local taxes required by law
to be withheld by the Company. The Grantee may be required to pay to the Company
in cash or cash equivalents, either prior to or concurrent with the delivery of
certificates representing Restricted Shares that have vested, the amount
required by law to be withheld by the company. The Company, in its sole
discretion, may withhold from the number of shares of Common Stock to be
delivered upon vesting of the Restricted Shares such number of shares having an
aggregate fair market value equal to minimum amount of the federal, state and
local taxes required by law to be withheld by the Company. The Committee may
establish other rules and procedures to allow the Grantee to satisfy and to
facilitate the required tax withholding from time to time.

8. No Employment Rights. The establishment of the Plan and the grant of
Restricted Shares hereunder shall not be construed as granting to the Grantee
the right to remain in the employ of the Company or any Subsidiary, nor shall
the Plan or this Agreement be construed as limiting the right of the Company or
any Subsidiary to discharge the Grantee from employment at any time for any
reason whatsoever, with or without Cause.

9. No Liability. No member of the Committee or the Board of Directors of the
Company shall be personally liable by reason of any contract or other instrument
executed by such member or on his or her behalf in his or her capacity as a
member of the Committee or Board nor for any mistake of judgment made in good
faith, and the Company shall indemnify and hold harmless each member of the
Committee, each member of the Board and each other employee, officer or director
of the Company to whom any duty or power relating to the administration or
interpretation of the Plan or this Agreement may be allocated or delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim) arising out of any act or omission to act in
connection with the Plan or this Agreement unless arising out of such person’s
own fraud or bad faith; provided, however, that approval of the Board shall be
required for the payment of any amount in settlement of a claim against any such
person. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or by-laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

10. Headings. Headings are for the convenience of the parties and are not deemed
to be a part of this Agreement.

 

7



--------------------------------------------------------------------------------

11. Plan. The terms of the Plan, a copy of which is attached hereto, are made
part of this Agreement and are incorporated herein by reference. In the event of
any conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall govern.

EXECUTED effective as of the day and year first written above.

 

KNOLL, INC. By:  

 

Name:  

 

Title:  

 

GRANTEE:  

 

Name:  

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Change in Control. For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if: (i) any person (as defined in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”), and as used in Sections 13(d) and 14(d) thereof, including any “group” as
defined in Section 13(d)(3) thereof (a “Person”), but excluding the Company, any
majority owned subsidiary of the Company (a “Subsidiary”), and any employee
benefit plan sponsored or maintained by the Company or any Subsidiary (including
any trustee of such plan acting as trustee), becomes the beneficial owner of
shares of the Company having at least 50% of the total number of votes that may
be cast for the election of directors of the Company (the “Voting Shares”)
provided, however, that such an event shall not constitute a Change in Control
if the acquiring Person has entered into an agreement with the Company approved
by the Board which materially restricts the right of such Person to direct or
influence the management or policies of the Company; (ii) the shareholders of
the Company shall approve, and there shall have been consummated, any merger or
other business combination of the Company, sale of the Company’s assets or
combination of the foregoing transactions (a “Transaction”) other than a
Transaction involving only the Company and one or more of its Subsidiaries, or a
Transaction immediately following which the shareholders of the Company
immediately prior to the Transaction continue to have a majority of the voting
power in the resulting entity; or (iii) within any 24-month period beginning on
or after                              ,              the persons who were
members of the Board on or immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of members of the Board or the board of directors
of any successor to the Company, provided that any director who was not a
director as of                              ,             , shall be deemed to
be an Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least a majority of the directors
who then qualified as Incumbent Directors, either actually or by prior operation
of this definition.